Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Applicant has amended independent claim 1 in response to the office action mailed 15 DEC 21.  The amendment and arguments found on pages 9-11 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a semiconductor device comprising all the features as recited in the claims and in combination with one of the at least one of the fourth regions is coupled to the second reference voltage terminal.

Claims 2-12 are allowable as they depend from claim 1, which is also allowable.

Claim 13 is allowable because the prior art of record does not teach or fairly suggest a circuit comprising all the features as recited in the claims and in combination with the first transistor further comprising a third terminal coupled to the second reference voltage terminal through the first resistive load; wherein the first transistor comprises: first regions of a first conductivity type, wherein one of the first regions corresponds to the first terminal of the first transistor; a first well of a second conductivity type corresponding to the control terminal of the first transistor; a second region of the first conductivity type corresponding to the third terminal 

Claims 14-17 are allowable as they depend from claim 13, which is also allowable.

Claim 18 is allowable because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with discharging charges from a first reference voltage terminal to a second reference voltage terminal through a first region of a first conductivity type disposed in a first well of the first conductivity type, the first well, a second region of the second conductivity type in the first well, and a first resistive load; and discharging charges from the second reference voltage terminal to the first reference voltage terminal through a third region of the second conductivity type disposed in a second well of the second conductivity type, the second well, a fourth region of the first conductivity type in the second well, and a second resistive load, wherein the second region is configured to operate as a first terminal of a first transistor, and the fourth region is configured to operate as a first terminal of a second transistor.

Claims 19 & 20 are allowable as they depend from claim 18, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839